
	

113 S1425 IS: Dietary Supplement Labeling Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1425
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Durbin (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the safety of dietary supplements by amending
		  the Federal Food, Drug, and Cosmetic Act to require manufacturers of dietary
		  supplements to register dietary supplements with the Food and Drug
		  Administration and to amend labeling requirements with respect to dietary
		  supplements.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dietary Supplement Labeling Act of
			 2013.
		2.Regulation of
			 dietary supplements
			(a)Registration
			 requirements
				(1)In
			 generalSection 415(a) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 350d(a)) is amended by adding at the end the following:
					
						(6)Requirements
				with respect to dietary supplements
							(A)In
				generalA facility engaged in manufacturing or processing dietary
				supplements that is required to register under this section shall comply with
				the requirements of this paragraph, in addition to the other requirements of
				this section.
							(B)Additional
				information
								(i)In
				generalA facility described in subparagraph (A) shall submit a
				registration under paragraph (1) that includes, in addition to the information
				required under paragraph (2)—
									(I)a description of
				each dietary supplement manufactured or processed by such facility;
									(II)a list of all
				ingredients in each such dietary supplement; and
									(III)a copy of the
				label for each such dietary supplement.
									(ii)Public
				availabilityThe Secretary shall make the information provided
				under clause (i) publicly available, including by posting such information on
				the Internet Web site of the Food and Drug Administration.
								(C)Registration
				with respect to new, reformulated, and discontinued dietary
				supplements
								(i)In
				generalNot later than the date described in clause (ii), if a
				facility described in subparagraph (A)—
									(I)manufactures or
				processes a dietary supplement that the facility previously did not manufacture
				or process and for which the facility did not submit the information required
				under subclauses (I) through (III) of subparagraph (B)(i);
									(II)reformulates a
				dietary supplement for which the facility previously submitted the information
				required under subclauses (I) through (III) of subparagraph (B)(i); or
									(III)no longer
				manufactures or processes a dietary supplement for which the facility
				previously submitted the information required under subclauses (I) through
				(III) of subparagraph (B)(i),
									such facility
				shall submit to the Secretary an updated registration describing the change
				described in subclause (I), (II), or (III) and, in the case of a facility
				described in subclause (I) or (II), containing the information required under
				subclauses (I) through (III) of subparagraph (B)(i).(ii)Date
				describedThe date described in this clause is—
									(I)in the case of a
				facility described in subclause (I) of clause (i), 30 days after the date on
				which such facility first markets the dietary supplement described in such
				subclause;
									(II)in the case of a
				facility described in subclause (II) of clause (i), 30 days after the date on
				which such facility first markets the reformulated dietary supplement described
				in such subclause; or
									(III)in the case of
				a facility described in subclause (III) of clause (i), 30 days after the date
				on which such facility removes the dietary supplement described in such
				subclause from the
				market.
									.
				(2)EnforcementSection
			 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by
			 adding at the end the following:
					
						(z)If it is a
				dietary supplement for which a facility is required to submit the registration
				information required under section 415(a)(6) and such facility has not complied
				with the requirements of such section 415(a)(6) with respect to such dietary
				supplement.
						.
				(b)Labeling
				(1)Establishment
			 of labeling requirementsChapter IV of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by inserting after section
			 411 the following:
					
						411A.Dietary
				supplements
							(a)Dietary
				supplement ingredientsNot later than 1 year after the date of
				enactment of the Dietary Supplement Labeling
				Act of 2013, the Secretary shall compile a list of dietary
				supplement ingredients and proprietary blends of ingredients that the Secretary
				determines could cause potentially serious adverse events, drug interactions,
				or contraindications, or potential risks to subgroups such as children and
				pregnant or breastfeeding women.
							(b)IOM
				studyThe Secretary shall seek to enter into a contract with the
				Institute of Medicine under which the Institute of Medicine shall evaluate
				dietary supplement ingredients and proprietary blends of ingredients, including
				those on the list compiled by the Secretary under subsection (a), and
				scientific literature on dietary supplement ingredients and, not later than 18
				months after the date of enactment of the Dietary Supplement Labeling Act of 2013,
				submit to the Secretary a report evaluating the safety of dietary supplement
				ingredients and proprietary blends of ingredients the Institute of Medicine
				determines could cause potentially serious adverse events, drug interactions,
				or contraindications, or potential risks to subgroups such as children and
				pregnant or breastfeeding women.
							(c)Establishment
				of requirementsNot later than 2 years after the date on which
				the Institute of Medicine issues the report under subsection (b), the
				Secretary, after providing for public notice and comment and taking into
				consideration such report, shall—
								(1)establish
				mandatory warning label requirements for dietary supplement ingredients that
				the Secretary determines to cause potentially serious adverse events, drug
				interactions, or contraindications, or potential risks to subgroups; and
								(2)identify
				proprietary blends of ingredients for which, because of potentially serious
				adverse events, drug interactions, or contraindications, or potential risks to
				subgroups such as children and pregnant or breastfeeding women, the weight per
				serving of the ingredient in the proprietary blend shall be provided on the
				label.
								(d)UpdatesAs
				appropriate, the Secretary, after providing for public notice and comment,
				shall update—
								(1)the list compiled
				under subsection (a);
								(2)the mandatory
				warning label requirements established under paragraph (1) of subsection (c);
				and
								(3)the requirements
				under paragraph (2) of subsection
				(c).
								.
				(2)EnforcementSection
			 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is
			 amended—
					(A)in paragraph
			 (q)(5)(F)(ii), by inserting , and for each proprietary blend identified
			 by the Secretary under section 411A(c)(2), the weight of such proprietary
			 blend, after ingredients); and
					(B)in paragraph
			 (s)(2)—
						(i)in
			 clause (A)(ii)(II), by inserting , and for each proprietary blend
			 identified by the Secretary under section 411A(c)(2), the weight of each such
			 proprietary blend per serving before the semicolon at the end;
						(ii)in
			 clause (D)(iii), by striking or at the end;
						(iii)in clause
			 (E)(ii)(II), by striking the period at the end and inserting a semicolon;
			 and
						(iv)by
			 adding at the end the following:
							
								(F)the label does
				not include information with respect to potentially serious adverse events,
				drug interactions, or contraindications, or potential risks to subgroups such
				as children and pregnant or breastfeeding women, as required under section
				411A(c)(1); or
								(G)the label does
				not include the batch
				number.
								.
						(c)Structure and
			 function claimsSection 403(r)(6)(B) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 343(r)(6)(B)) is amended by inserting , and
			 provides such substantiation to the Secretary, as the Secretary may
			 require after misleading.
			(d)Conventional
			 foodsThe Secretary of Health and Human Services, not later than
			 1 year after the date of enactment of this Act and after providing for public
			 notice and comment, shall establish a definition for the term
			 conventional food for purposes of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.). Such definition shall take into account
			 conventional foods marketed as dietary supplements, including products marketed
			 as dietary supplements that simulate conventional foods.
			
